EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Luebbering (Reg. No. 37,874) on December 15, 2021.
The application has been amended as follows: 
Amendments to the Claims:
1 (Currently Amended). A system for drilling a hole in a vehicle structure and installing a fastener in the hole, the system comprising: 
a first drill plate comprising: 
a plate body temporarily attached to a first surface of the vehicle structure, 
an opening through the plate body and extending to the first surface of the vehicle structure, and 
a machine-readable element associated with the opening and providing information regarding drilling the hole and regarding installing the fastener in the hole, 
wherein in operation, the opening receives a drill gun which drills the hole in the first surface, and then the opening receives a fastener insertion gun which installs the fastener in the hole. 

3 (Original). The system of claim 1, wherein the machine-readable element is a radio-frequency identification element electronically communicating the information. 
4 (Currently Amended). The system of claim 1, wherein the machine-readable element is a radio-frequency identification element that provides the information via electronically communicating a code which is used to obtain the information. 
5 (Original). The system of claim 1, wherein the information comprises hole information regarding how the hole is to be drilled. 
6 (Currently Amended). The system of claim 5, wherein the hole information further comprises a size of a drill bit for drilling the hole. 
7 (Original). The system of claim 1, wherein the information comprises fastener information regarding the fastener to be installed in the hole and regarding how the fastener is to be installed in the hole. 
8 (Currently Amended). The system of claim 7, wherein the fastener information regarding the fastener to be installed comprises a type and a size of the fastener to be installed in the hole. 
9 (Currently Amended). The system of claim 1, wherein the first drill plate further comprises at least one additional opening through the plate body and extending to the first surface of the vehicle structure such that the openings, and wherein the machine-readable element is a single machine-readable element that is associated with the plurality of openings. 
the first drill plate further comprises at least one additional opening through the plate body and extending to the first surface of the vehicle structure such that there are a plurality of the openings, and wherein the first drill plate further comprises at least one additional machine-readable element, wherein each of the machine-readable elements is associated with a respective hole in the vehicle structure and provides information regarding drilling the respective hole and regarding installing a respective fastener in the respective hole, one of the machine-readable elements 
11 (Original). The system of claim 1, further comprising an electronic memory element recording whether the hole has been drilled and whether the fastener has been installed in the hole. 
12 (Original). The system of claim 1, further comprising a second drill plate temporarily attached to a second surface of the vehicle structure and physically aligned with the first drill plate. 
13-20 (Previously Cancelled).
21 (Currently Amended). A system for drilling a hole in a vehicle structure and installing a fastener in the hole, the system comprising: 
a first drill plate comprising: 
a plate body temporarily attached to a first surface of the vehicle structure, 
an opening through the plate body and extending to the first surface of the vehicle structure, and 
regarding installing the fastener in the hole, wherein the machine-readable element is a radio-frequency identification element electronically communicating the information, and wherein the information comprises hole information regarding drilling the hole and fastener information regarding installing the fastener, 
wherein in operation, the opening receives a drill gun which drills the hole in the first surface, and then the opening receives a fastener insertion gun which installs the fastener in the hole.
22 (Currently Amended). A system for drilling a hole in a vehicle structure and installing a fastener in the hole, the system comprising: 
a first drill plate comprising: 
a plate body temporarily attached to a first surface of the vehicle structure, 
[[an]] a plurality of openings through the plate body and extending to the first surface of the vehicle structure, and 
[[a]] a plurality of machine-readable elements associated with the openings and providing information regarding drilling the hole and regarding installing the fastener in the hole, wherein the information comprises hole information regarding drilling the hole and fastener information regarding installing the fastener, 

one of the openings receives a drill gun which drills the hole in the first surface, and then the one opening receives a fastener insertion gun which installs the fastener in the hole.
Election/Restrictions
Claim 1 is allowable.  The restriction requirement as set forth in the Office Action mailed on July 27, 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all of the limitations of an allowable claim.  Thus, all non-elected claims (specifically, claims 4 and 9) that include all of the limitations of allowable claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2008/0267728 to Eriksson et al. teaches a system for drilling a hole, such as any of 52a, 52b, 52c, or 52d (see Figure 3 and paragraphs 0010 and 0014) in a workpiece 42.  The system includes a first drill plate comprising a plate body 10 (Figures 1-2) that is temporarily attached (paragraphs 0005, 0011) to a first surface (upper 
A plurality of machine-readable elements (such as, for example, 12i, 14i, 16i, 18i, 20i, …40i; see Figures 1-2 and paragraphs 0012-0013, for example) are provided, each associated with a corresponding one of the openings (12, 14, 16, 18, 20, …40).  See Figures 1-2 and paragraphs 0012-0013.  The machine-readable elements 12i, 14i, 16i, 18i, 20i, …40i can be any suitable type of readable ID, such as a radio frequency identification (RFID) tag, that is readable by a reader or sensor 47 of the drilling machine 44.  See Figures 1-2 and paragraph 0012, for example.  The machine-readable elements 12i, 14i, 16i, 18i, 20i, …40i each provide information regarding drilling the hole 52a, 52, 52c, and/or 52d.  See paragraph 0013, for example.
In operation, the openings 12, 14, 15, 18, 20, …40 are each configured to receive a drilling machine 44 that drills a hole (such as one of 52a, 52b, 52c, 52d) in the first (upper re Figure 2) surface of the workpiece 42.  See paragraphs 0011, 0013-0015, for example.  
Regarding the limitation regarding the system being for drilling a hole “in a vehicle structure”, it is noted that the claims are apparatus claims, and that all that is necessary in order to meet this limitation is that the system be merely capable of drilling a hole in a “vehicle structure”.  That being said, it is noted that the template/drill plate including a plate body 10 is considered to be at least inherently capable of being attached to a workpiece in the form of a “vehicle structure”, simply by attaching 10 to a surface, such as a flat surface, of a vehicle structure in the same manner that 10 is affixed to workpiece 42, noting that the template 10 is blind as to the workpiece to which it is attached, and the drilling device 44 is blind as to the 
However, Eriksson et al. does not teach that any of the machine-readable elements (such as, for example, 12i, 14i, 16i, 18i, 20i, …40i; see Figures 1-2 and paragraphs 0012-0013, for example) “provide information…regarding installing the fastener in the hole”, as set forth in each of independent claims 1, 21, and 22, nor does Eriksson et al. explicitly teach that “in operation”, “the opening” (52a, 52b, 52c, and/or 52d) “receives a fastener insertion gun which installs the fastener in the hole” as set forth in independent claims 1 and 21, nor the similar limitation “wherein in operation, …the one opening receives a fastener insertion gun which installs the fastener in the hole” as set forth in independent claim 22. 
Regarding the limitations “in operation”, “the opening” (52a, 52b, 52c, and/or 52d) “receives a fastener insertion gun which installs the fastener in the hole” as set forth in independent claims 1 and 21, nor the similar limitation “wherein in operation, …the one opening receives a fastener insertion gun which installs the fastener in the hole” as set forth in independent claim 22, it is again noted that the claims are apparatus claims (rather than method claims), so that as long as the prior art is capable of performing the functional or intended use limitations, such limitations are met.  It is noted that the openings 12, 14, 16, …40 are blind as to what they receive, and particularly given that these holes are disclosed as being capable of receiving the drilling device 44, they are likewise considered to be capable of receiving a “fastener insertion gun” which “installs a fastener” in the drilled hole (52a, 52b, 52c, and/or 52d, for example).  
claims 1, 21, and 22.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Eriksson et al.
For example, attention is directed to U.S. Patent Application Publication No. 2016/0199922 to Andersson et al.  In particular, it is noted that Andersson et al. teaches a drilling template/drill plate 1 similar to that of Eriksson et al., in which the drill plate 1 is temporarily attached (via connecting elements 3) to a workpiece 2 (see Figures 1-2 and paragraph 0042, for example).  While Andersson et al. is silent as to whether or not the connecting elements 3 are configured so as to permit the openings 4, 6, 8, …32 to “extend to” the first (upper re Figure 1) surface of workpiece 2, Andersson et al. does teach that there are a plurality of machine-readable elements 82, 84, 86, …110, such as RFID tags, affixed to the drill plate 1, corresponding to the through-openings 4, 6, 8, …32, which RFID tags include information about the hole 34 to be formed (paragraphs 0042-04, Figures 1-2).  
However, Andersson et al. does not make up for the deficiencies of Eriksson et al., because Andersson et al. does not teach that any of the machine-readable elements (such as, for example, 82, 84, 86, …110; see Figures 1-2 and paragraphs 0042-0044, for example) “provide information…regarding installing the fastener in the hole”, as set forth in each of independent claims 1, 21, and 22, i.e., information regarding the action(s) of installing the fastener in the hole, as set forth in each of independent claims 1, 21, and 22.  
In contrast, in Andersson et al., it is noted that Andersson et al. teaches that after the template/drill plate 1 is used, in conjunction with drilling machine 70, to drill a hole 34 in the workpiece 2, the workpiece 2 is measured, and in particular, the hole 34 drilled therein is measured (paragraph 0061).  The measurements (of the drilled hole 34) are used to determine which fastener should be matched with the hole 34.  Andersson et al. teaches that, for example, if the hole is undersized, then it might be possible to find a fastening element “that would compensate for the deflection of the hole 34” (paragraph 0061).  Thus, it is noted that the drilling template/plate 1 machine-readable elements 82, 84, 86, …110, do not provide information regarding (any actions of) installing the fastener in the hole, and furthermore, information regarding the fastener is only determined based on actual measured dimensions of the hole 34 after the hole 34 has been drilled.
In any event, Andersson et al. thus does not overcome the aforementioned deficiencies of Eriksson et al.
Also, there is no other combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Eriksson et al. (or Andersson et al.), particularly, to provide a drill plate with one or more machine-readable elements, with the same machine-readable element (of the drill plate) providing information regarding both “information regarding drilling the hole” and “information…regarding installing the fastener in the hole”, as required by each of independent claims 1, 21, and 22, and thus, for at least the foregoing reasoning, none of Eriksson et al., nor claims 1, 21, and 22.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 21, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        





eec
December 15, 2021